Citation Nr: 0202437	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  96-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to an increased 
(compensable) rating for a right shoulder disability, and a 
September 1995 rating decision that found that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for residuals of a head injury.

In a rating decision dated in March 1993, the RO increased 
the evaluation for the right shoulder disability to 10 
percent effective February 3, 1992.  In a statement from his 
representative dated in October 1993, and in his testimony at 
a hearing held before a hearing officer at the RO in January 
1994, the veteran indicated that he was seeking an evaluation 
in excess of 10 percent.  A claimant is presumed to be 
seeking the maximum benefit available under law, and the 
veteran's claim for an evaluation in excess of 10 percent for 
a right shoulder disability remains pending before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for a right 
shoulder disability, and entitlement to service connection 
for residuals of a head injury, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  The veteran is advised 
that after giving notice and reviewing his response to the 
notice, the Board will remand the claim to the RO for a 
decision addressing the merits of the claim.

The Board has observed in reviewing the claims file that in 
October 1996, the RO sent notice to the veteran that it had 
denied his claim of entitlement to a clothing allowance for 
1996 but provided no notice to the veteran's representative.  
The veteran did not file a notice of disagreement with the 
decision.  However, the RO does not appear to have notified 
the veteran's representative of the rating decision.  In any 
event, the issue has not been certified for appellate 
consideration and in the absence of a notice of disagreement, 
the Board does not have jurisdiction over that issue.  
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  An October 1983 rating decision denied the veteran's 
claim of entitlement to service connection for a head injury.

2.  Evidence added to the record since the October 1983 
rating decision is not cumulative or redundant, is relevant 
and probative, and is so significant that it must be 
considered in order fairly to determine the merits of the 
claim.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a head injury has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
a head injury was filed in February 1983.  The last rating 
decision denying the claim prior to the current application 
to reopen was dated in October 1983.  In August 1985, the 
veteran submitted on VA Form 21-4138, Statement in Support of 
Claim, a request that his claim of entitlement to service 
connection for a head injury be reopened.  In the September 
1995 rating decision that the veteran now appeals, this 
request was denied on the ground that new and material 
evidence pertaining to the claim had not been submitted.

Because the veteran did not appeal the October 1983 rating 
decision, it is final.  38 U.S.C.A. § 7105(c) (West 1991).  
Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
Id.  A final decision of the Secretary shall be reopened if 
it is determined that new and material evidence has been 
added to the record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, --in this case, the October 1983 rating decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Only if this evidence is first found to be "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely redundant or cumulative of other 
evidence that was then of record) should the question whether 
it is material be considered.  Id. at 327.  Under 38 C.F.R. § 
3.156(a), material evidence means evidence which bears 
directly and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  (Although 38 C.F.R. 
§ 3.156(a) has been amended, the amended version is effective 
only for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45, 629 (August 29, 2001)  Thus, it does 
not apply to the claim considered on this appeal).

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When an issue is of a 
medical nature, such as medical nexus, etiology, or 
diagnosis, then medical, as opposed to lay, evidence is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

i.  Background

Evidence that was of record at the time of the October 1983 
rating decision includes the first page of the report of the 
veteran's service separation examination.  The sole 
abnormality noted there was muscle weakness of the right 
shoulder.  No other service medical records are on file.

Also of record at the time of the October 1983 rating 
decision was the report of a VA examination performed in 
February 1980 in connection with a pending claim of 
entitlement to service connection for a right shoulder 
injury.  It was noted there that the veteran was 
"normocephalic" and that he gave a history of having 
injured his right shoulder in 1978.  A rating decision dated 
in September 1980 granted the claim.

Also on file at the time of the October 1983 rating decision 
was a VA Form 21-4138, Statement in Support of Claim, dated 
in May 1982, by the veteran's mother.  In her statement, she 
asserted that the veteran was "uncontrollable" because of 
pressure arising from his separation from his wife, and she 
requested on that ground to be appointed custodian of his VA 
funds.  

Other documentation of record at the time of the October 1983 
rating decision was a discharge summary prepared at the VA 
Medical Center (VAMC) in Hampton, Virginia.  It indicated 
that the veteran was a patient there from July to September 
1982; and was admitted with symptoms that included marked 
confusion, agitation, and memory impairments.  He was 
discharged with a diagnosis of schizophrenia.

Added to the claims file thereafter was a January 1983, 
confirmed rating decision in which the RO determined the 
veteran to be competent and therefore not in need of a VA 
custodian.  

The record indicates that in February 1983, the veteran 
submitted VA Form 21-4138, Statement in Support of Claim, in 
which he requested that he be granted service connection for 
residuals of a head injury.  He asserted there that he had 
been "hit in the head while stationed at Fort Rich[ardson]" 
during the same incident as that in which he had injured his 
right shoulder and that as a result of the head injury, he 
was having memory loss and headaches.  In March 1983, the RO 
notified the veteran that it was denying his claim because 
there was no evidence (including any notation made in 
connection with his separation examination) that he had 
sustained a head injury or been treated for such during 
service.

Added to the claims file in October 1983, prior to the rating 
decision issued in that month again denying the claim, were 
two statements, each submitted on VA Form 21-4138, Statement 
in Support of Claim, by the veteran's mother and wife, 
respectively.  In her statement, which was dated in April 
1983, the veteran's mother alleged that the veteran had 
received an injury to "the back of [his] head" in 1978 
while serving on active duty and in the course of performing 
his duties.  His wife alleged in her statement, which was 
dated in May 1983, that the veteran had received a head 
injury while on active duty in October 1978 by falling off a 
fuel truck.

Evidence added to the claims file after the October 1983 
rating decision includes numerous VA and private medical 
records showing treatment for mental illness.  A discharge 
summary prepared at Eastern State Hospital Records shows that 
the veteran was treated as an inpatient there in June 1983 
and diagnosed at discharge with schizophrenia, 
undifferentiated, chronic with acute exacerbation.  

Records documenting a hospital stay at Trenton Psychiatric 
Hospital during October-November 1984 reflect that the 
veteran was committed after police found him wandering on an 
interstate highway.  He was diagnosed at discharge with 
schizophreniform disorder, cannabis abuse, atypical 
personality, and poor overall functioning "due to 
alcohol/drug abuse."  

A discharge summary prepared at Hahnemann University Hospital 
documented that the veteran was treated as an inpatient there 
for several days during November 1984 and was diagnosed at 
that time with chronic undifferentiated schizophrenia and 
borderline personality disorder.  A discharge summary of a 
hospital stay that the veteran had at the Hampton, Virginia 
VAMC during November-December 1986 notes a psychiatric 
diagnosis of paranoid schizophrenia, chronic in acute 
exacerbation.  

An intake evaluation dated in January 1987 and apparently 
prepared at Eastern State Hospital, to initiate ongoing 
chemotherapy for schizophrenia reflects the veteran's report 
that his psychiatric problems dated from September 1981 and 
his mother's report that those symptoms had begun when he 
married and joined the Army in 1976.  The intake evaluation 
contains a diagnosis of schizophrenia, undifferentiated type, 
chronic.  

Also of record is a VA Form 21-4138, Statement in Support of 
Claim, that the veteran submitted in June 1989, apparently in 
support of a request for an extension of the delimiting date 
for his VA educational benefits, in which he related his 
psychiatric and employment history.  The veteran noted that 
he served in the Army from 1976 until May 1979, and asserted 
that his mental illness began in 1983 with an "inability to 
cope with daily stressors and auditory hallucinations."

Other evidence added to the claims file after the October 
1983 rating decision includes additional medical records 
documenting treatment for psychiatric illness.  An evaluation 
prepared by a psychiatrist in February 1990, again apparently 
at Eastern State Hospital, in connection with ongoing 
chemotherapy records impressions of schizophrenia, chronic, 
paranoid type and substance abuse.  

Also of record is a rating decision dated in October 1990 
granting the veteran an extension of the delimiting date for 
his VA educational benefits because of time absorbed by his 
psychiatric hospitalizations.

On file as well is VA Form 21-526, Application for 
Compensation, which the veteran submitted in April 1992.  
There he indicated that he was seeking compensation for a 
psychiatric disability and had received treatment pertaining 
thereto during service at Fort Richardson, Alaska.

Outpatient treatment reports from the New York City, New York 
VAMC covering the period from April to August 1992 show that 
the veteran was seen for psychiatric illness.  In May 1992 
the veteran requested an examination for residuals of a head 
injury that he said took place in 1979.  He reportedly 
appeared to be "asymptomatic," but was contending that his 
psychiatric problems (noted as personality changes and 
auditory hallucinations) were the result of the head injury.  
A neurological note reflects that during a neurological 
consultation conducted in June 1992, the veteran gave a 
history of having sustained head trauma in 1979, that he was 
found to be neurologically intact, and that follow-up 
treatment in the psychiatry clinic was recommended.  

Outpatient treatment records from The Martin Luther King, Jr. 
Health Center dated from June 1992 to February 1993 note 
schizophrenia.  A neurological evaluation dated in June 1992 
notes a history of head trauma in 1979, and that the veteran 
denied a history of seizures or having headaches.

Records from United Hospital Medical Center dated in April 
and May of 1993 show that the veteran received inpatient 
treatment there, including chemotherapy, during April and May 
1993 for paranoid schizophrenia and cocaine abuse.  Other 
records from United Hospital Medical Center show that the 
veteran was an inpatient there during August-September 1993, 
having "relapsed."  He was given a primary diagnosis of 
schizophrenia, paranoid type, and secondary diagnoses of 
cocaine dependence disorder, cannabis dependence disorder, 
and alcohol abuse disorder.

The claims file also contains a referral to the MICA 
(mentally ill chemical abuser) Program at St. Luke's Hospital 
of Columbia University that was prepared by a psychiatrist at 
Project Crossroads in November 1993.  The referral contains 
diagnoses of schizophrenia, chronic, paranoid type, 
polysubstance abuse in possible remission, and tardive 
dyskinesia.  The psychiatrist observed that the veteran's 
psychosis probably began in early adulthood and involved a 
delusional system that had been manifesting itself for the 
last eight years.  

Also on file is a letter by Daniel Leal, M.D., of St. Luke's 
Hospital of Columbia University in August 1995 addressing 
whether two head injuries that the veteran said he had 
received while in the Army in 1981 accounted for his mental 
illness.  Dr. Leal stated in the letter that he was "unable 
to identify this relationship with certainty."  Dr. Leal 
also commented that it was "known from available records" 
that the veteran received neuropsychiatric treatment during 
service at an Army hospital and that the report of the 
hospitalization during which the treatment was given has been 
requested but not received.

The transcript of a hearing before a hearing officer 
conducted at the RO in June 1996 is also part of the claims 
file.  It reflects that the veteran testified that he injured 
his head twice in the past and was treated for the injury 
each time.  The veteran testified that during service, he 
injured his head during the same mishap - - falling off a 
truck - - responsible for his right shoulder injury.  He said 
that he was taken to a military hospital on base, where x-
rays of his head were taken and he was treated with medicine.  

The veteran recounted that after returning from the hospital, 
he fell unconscious and as a result, was assigned light duty.  
The veteran testified that he injured his head again after 
service, in 1982.  He said that he was not hospitalized but 
was taken to Hahnemann University Hospital for x-rays.  He 
indicated that he would execute a release offered to him 
during the hearing by the hearing officer so that the 
Hahnemann University Hospital records documenting such 
treatment could be obtained by the RO.  The veteran's 
representative argued that because VA had accepted that he 
had injured his right shoulder during service by granting 
service connection for such injury, it should not challenge 
his contention that he had injured his head at the same time.

It is documented in the claims file that after this hearing, 
the RO sought records from Hahnemann University Hospital that 
would substantiate the veteran's contentions, but received no 
evidence other than what had been obtained earlier.

Of record as well is a statement submitted by the veteran in 
September 1996 on VA Form 21-4138, Statement in Support of 
Claim, alleging that he received treatment for head injuries 
in 1981 and 1978, respectively, and that he needed 
psychiatric help.

Also part of the claims file are records prepared at The 
Martin Luther King, Jr. Health Center in July 1996 reflecting 
a diagnosis of schizophrenia and relating that the veteran 
gave a history of having received a head injury in 1978.


ii.  Analysis

a.  New and Material Evidence

Statements by the veteran amount to a contention that he was 
treated during service at the military hospital at Fort 
Richardson, Alaska for both a head injury and psychiatric or 
neuropsychiatric illness resulting therefrom.  Although the 
veteran had previously reported treatment at that facility 
for a head injury, he had not previously reported psychiatric 
treatment at that facility.  The veteran is competent to 
report his symptoms and the fact that he sought inservice 
treatment for those symptoms.  His testimony is therefore new 
evidence.  This evidence is also probative of the question of 
whether the claimed disability had its onset in service.

Also constituting new evidence is the letter written by Dr. 
Leal in August 1995.  That letter addressed for the first 
time the question of whether the head injuries that the 
veteran said he had received in 1981 and while in the Army 
accounted for his mental illness.  This statement is new 
because it was not of record at the time of the October 1983 
decision and is not cumulative of any evidence that was then 
of record.  The new evidence is also material.  It is 
probative of whether a current psychiatric disability is a 
residual of an inservice head injury.

Both the veteran's statements alleging in-service injury and 
treatment, and the statement of Dr. Leal represent competent 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91 (1993) 
(where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  
Both are relevant to the veteran's service-connection claim 
and probative of the issues that are presented by the claim.  
Any consideration of the merits of the claim, regardless of 
the ultimate determination, must take this evidence into 
account.  See Hodge, 155 F.3d at 1363.  Thus, the evidence is 
material.  

New and material evidence having been submitted, the claim is 
reopened.

b.  VCAA

On November 9, 2000, during the course of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001). To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Under the VCAA, and its implementing regulations, 
VA bears a heightened duty before adjudicating the claim to 
assist a claimant with the development of evidence, as well 
as to notify the claimant of what evidence is needed to 
substantiate the claim and if certain evidence cannot be 
obtained.

However, the only duty that VA has under the VCAA and 
implementing regulations with respect to applications to 
reopen a previously denied claim if, as in this case, it was 
filed prior to August 29, 2001 is to notify the claimant of 
what evidence is needed to substantiate the claim.  See 66 
Fed. Reg. 45,620, 45, 629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g) (West Supp. 2001).  The VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  Specific guidelines concerning the content of this 
notice are found in the implementing regulations.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the RO did not explicitly consider 
in any decisional document the relevance of this law to the 
claim.  However, the Board finds that the RO did on several 
occasions notify the veteran and his representative to 
identify evidence, service or private medical records, needed 
to substantiate the application to reopen the claim.  
Moreover, because in this decision the Board has granted the 
application to reopen the claim, any failure by the agency of 
original jurisdiction to review the claim in the light of the 
VCAA will not prejudice the veteran.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened.  To that extent, the appeal is granted.


REMAND

In its March 1993 rating decision the RO granted a 10 percent 
evaluation for the right shoulder disability effective 
February 3, 1992.  In a statement received in April 1993, and 
on a number of occasions thereafter, the veteran expressed 
disagreement with the effective date of the 10 percent 
evaluation.

The RO has not issued a statement of the case in response to 
the notice of disagreement, and the issue of entitlement to 
an earlier effective date for the grant of the 10 percent 
evaluation must be remanded to the RO for the issuance of 
such a statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has reported psychiatric and hospital treatment 
at a military facility while stationed at Fort Richardson, 
Alaska.  It does not appear that a complete search for these 
records has been accomplished.

Under the VCAA, VA is obliged to afford a veteran an 
examination where there is competent evidence of a current 
disability, evidence that the disability may be related to an 
event in service, and the evidence is insufficient to decide 
the claim.  38 U.S.C.A. § 5103A(d).  In this case the veteran 
has been diagnosed as having residuals of a head injury, and 
he has reported that such an injury occurred in service.  
There has been no medical examination in which the records 
were reviewed.  Therefore, the record is insufficient to 
decide the case.

It also appears that the veteran has not had a recent 
examination to evaluate his right shoulder disability.

Newly enacted regulations permit the Board to undertake some 
development on its own.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (effective Feb. 22, 2002).  However, since this case 
must be remanded for issuance of a statement of the case, the 
Board finds that it would be more efficient for all of the 
development to be undertaken by the RO.  Piecemeal litigation 
is an "undesirable specter" to be avoided.  Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990); Cf. Flanagan v. 
United States, 465 U.S. 259, 263-64 (1984); Firestone Tire & 
Rubber Co. v. Risjord, 449 U.S. 368, 373-74 (1981).

Accordingly, this case is REMANDED, in part, for the 
following development by the RO:

1.  Contact the veteran and request that 
he provide, with as much specificity as 
possible, the dates of his treatment for 
a head injury and psychiatric disability 
at the Ft. Richardson, Alaska Clinic.  
Also request that the veteran report the 
approximate dates and locations of any 
treatment he has received for residuals 
of a head injury or a right shoulder 
disability since November 1993.

2.  Again contact the National Personnel 
Records Center (NPRC) and request all 
available service medical records.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  Following the development in 
paragraph 1, request records of all 
treatment reported by the veteran.

4.  Also following the development 
requested in paragraph 1, request 
psychiatric clinical and hospital records 
from the Ft. Richardson, Alaska Clinic 
for any period of treatment reported by 
the veteran.  If the veteran fails to 
provide a satisfactory answer to the 
request in paragraph 1, seek all records 
of the veteran's psychiatric treatment 
and hospitalization at the Ft. Richardson 
Clinic from January 15, 1977 to May 24 
1979, with particular attention to any 
treatment during August 1977 (when the 
veteran reports he was treated for a 
shoulder injury), also request 
psychiatric clinical and hospitalization 
records for these periods from the 64th 
Field Hospital, APO Seattle, Washington 
98749.

5.  After completing the development 
requested in paragraphs 1-3, make 
arrangements for the veteran to be 
afforded psychiatric and neurological 
examinations to show the relationship, if 
any, between an in-service head injury 
(as reported by the veteran or documented 
by the service medical or clinical 
records) and any current residuals 
identified by the examiner, to include, 
if so identified, memory loss, headaches, 
and psychiatric illness.  The examiner(s) 
should note that the claims folder was 
reviewed.

6.  Also following the above development 
afford the veteran an examination to 
determine the current severity of his 
calcific tendonitis of the right 
shoulder.  The examiner should review the 
claims folder.  The examiner should 
report the ranges of motion of the right 
shoulder in degrees, and determine 
whether the right shoulder disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also report whether there 
is any malunion or nonunion of the right 
shoulder.

7.  Issue a statement of the case as to 
the issue of entitlement to an effective 
date earlier than February 3, 1992 for 
the grant of a 10 percent evaluation for 
calcific tendonitis of the right 
shoulder, and advise the veteran of the 
steps necessary to perfect an appeal as 
to that issue.

Thereafter, the case should be returned to the Board for 
consideration of any remaining issues for which the veteran 
has submitted a valid substantive appeal.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

